Case 1:19-cv-21453-BB Document 1 Entered on FLSD Docket 04/16/2019 Page 1 of 68

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF FLORIDA
MIAMI DIVISION

CASE NO. l9-CV-
METSCHLAW, P.A., a Florida
Professional Services Corporation,
and LAWRENCE R. METSCH,
Plaintiffs,
v.
MAGIC BURGERS, LLC, a Texas
Limited Liability Company, SUN
STEAKS, LLC, a Florida Limited
Liability Company, POP FLORIDA
PROPERTIES, LLC, a Delaware
Limited Liability Company, and
FLORIDA POP, LLC, a Texas
Limited Liability Company,

Defendants.
/

VERIFIED COMPLAINT/JURY TRIAL DEMANDED
(Fla. Bar No. 133162)

Plaintiffs Metschlavv, P.A. (“Metschlaw”), and Lawrence R. Metsch (“LRM”) sue
Defendants Magic Burgers, LLC (“MBLLC”), Sun Steaks, LLC (“SSLLC”), Pop Florida
Properties, LLC (“PFPLLC”), and Florida Pop, LLC (“FPLLC”), and allege:

SUBJECT-MATTER JURISDICTION

1. This is a civil action for treble damages pursuant to §§ 825.103(1) and 772.11,

Florida Statutes, that exceed $75,000.00, exclusive of interest and costs, and for punitive

damages pursuant to § 768.72, Florida Statutes. Subject-matter jurisdiction of this civil

Case 1:19-cv-21453-BB Document 1 Entered on FLSD Docket 04/16/2019 Page 2 of 68

action exists by virtue of 28 U.S.C. § 1332, diversity of citizenship
THE PARTIES

2. Metschlaw is a Florida professional services corporation. Its principal place of
business is located in Aventura, Miami-Dade, Southern District, Florida.

3. LRM is a resident of Broward County, Florida, a citizen of the State of Florida, and
a member of The Florida Bar (FBN 133162). He is not subject to any legal disabilities
LRM’s date of birth is February 7 , 1943. He is the sole shareholder, officer, director and
employee of Metschlaw.

4. MBLLC is a Texas limited liability company which has been authorized by the
State of Florida Secretary of State to conduct business within the State of Florida. Its Florida
registered agent is Corporate Creations Network, Inc., 11360 Prosperity Farms Road, Suite
ZZIE, Palm Beach Gardens, Florida 33410, and its principal place of business is located at
4515 LBJ Freeway, Dallas, Texas 75244. The owner of MBLLC is Mr. Guillermo Perales,
who resides in and is a citizen of Dallas, Texas. MBLLC operates fast food restaurants in
the State of Florida.

5 . SSLLC is a Florida limited liability company. lts registered agent is Corporate
Creations Network, Inc., ll360 Prosperity Farms Road, Suite ZZlE, Palm Beach Gardens,
Florida 33410, and its principal place of business is located at 4515 LBJ Freeway, Dallas,
Texas 7 5244. The owner of SSLLC is Mr. Guillermo Perales, who resides in and is a citizen

of Dallas, Texas. SSLLC operates fast food restaurants in the State of Florida.

Case 1:19-cv-21453-BB Document 1 Entered on FLSD Docket 04/16/2019 Page 3 of 68

6. PFPLLC is a Delaware limited liability company which has been authorized by the
State of Florida Secretary of State to conduct business within the State of Florida. Its Florida
registered agent is Corporate Creations Network, Inc., l 13690 Prosperity Farms Road, Suite
ZZlE, Palm Beach Gardens, Florida 3341(), and its principal place of business is located at
4515 LBJ Freeway, Dallas, Texas 7 5244. The owner of PFPLLC is Mr. Guillerrno Perales,
who resides in and is a citizen of Dallas, Texas. PFPLLC owns commercial real properties
in the State of Florida.

7. FPLLC is a Texas limited liability company which has been authorized by the State
of Florida Secretary of State to conduct business within the State of Florida. lts Florida
registered agent is Corporate Creations Network, Inc., l 13690 Prosperity F arms Road, Suite
221E, Palm Beach Gardens, Florida 33410, and its principal place of business is located at
4515 LBJ Freeway, Dallas, Texas 7 5244. The owner of FPLLC is Mr. Guillermo Perales,
who resides in and is a citizen of Dallas, Texas. FPLLC operates fast food restaurants in the
State of Florida.

VENUE

 

8. The venue of this civil action is properly laid in the Southern District of Florida
because Metschlaw maintains its principal place of business, and LRM resides, in the

Southern District of Florida.

Case 1:19-cv-21453-BB Document 1 Entered on FLSD Docket 04/16/2019 Page 4 of 68

CONDITIONS PRECEDENT

9. All conditions precedent to the commencement and prosecution to final judgment
of this civil action have taken place, have been performed or have been waived or excused
by MBLLC, SSLLC, PFPLLC and FPLLC.

THE RELEVANT DOCUMENTS

lO. Attached hereto as Composite Exhibit “A” are copies of invoices for professional
services rendered by Metschlaw and LRM to or on behalf of MBLLC, SSLLC, PFPLLC and
FPLLC during the period November 26, 2018, to January 3, 2019, the contents of which are
incorporated herein by reference. No portion of these invoices has been paid.

1 l. Attached hereto as Composite Exhibit “B” are copies of invoices for professional
services rendered by Metschlaw and LRM to or on behalf of MBLLC, SSLLC, PFPLLC and
FPLLC during the period January 4, 2019, to January 26, 2019, the contents of which are
incorporated herein by reference. No portion of these invoices has been paid.

l2. Attached hereto as Composite Exhibit “C” are copies of invoices for professional
services rendered by Metschlaw and LRl\/l to or on behalf of MBLLC and FPLLC during the
period January 27 , 2019, to February 15, 2019, the contents of which are incorporated herein
by reference. No portion of these invoices has been paid.

13. Attached hereto as Exhibit “D” is a copy of an invoice for travel expenditures
incurred by Metschlaw and LRM, dated January 5, 2019, the contents of which are

incorporated herein by reference. No portion of this invoice has been paid.

Case 1:19-cv-21453-BB Document 1 Entered on FLSD Docket 04/16/2019 Page 5 of 68

l4. Attached hereto as Exhibit “E” is a copy of an invoice for travel expenditures
incurred by Metschlaw and LRM, dated February 3, 2019, the contents of which are
incorporated herein by reference. No portion of this invoice has been paid.

15. Attached hereto as Exhibit “F” is a copy of an invoice for travel expenditures
incurred by Metschlaw and LRM, dated February 15, 2019, the contents of which are
incorporated herein by reference. No portion of this invoice has been paid.

16. Attached hereto as Exhibit “G” is a copy of a letter, dated February 17, 2019,
from Metschlaw and LRM to Mr. Guillermo Perales, the contents of which are incorporated
herein by reference Neither Mr. Perales nor any of his business entities has/have tendered
payment of money to Metschlaw and LRM in response to or in compliance with the attached
February l7, 2019, letter.

_QIMM
COUNT ]- TREBLE DAMAGES/MBLLC

l7. Metschlaw and LRM reallege and incorporate by reference herein the allegations
set forth in W 1 through 16 of this Complaint.

18. MBLLC, in its foregoing dealings with Metschlaw and LRM, has violated §
825.103(1), Florida Statutes, by exploiting LRM, an elderly person, through the devices of
not (a) paying Metschlaw and LRM for professional services rendered by LRM and (b)

reimbursing Metschlaw and LRM for travel expenditures incurred by Metschlaw and LRM,

Case 1:19-cv-21453-BB Document 1 Entered on FLSD Docket 04/16/2019 Page 6 of 68

19. ln accordance with § 772.11, Florida Statutes, MBLLC should be held liable in
treble damages to Metschlaw and LRM in the principal sum of $ 127 ,009.74.

Wherefore, Metschlaw and LRM demand the entry of a final judgment for
treble damages against MBLLC in the principal sum of $127,009.74, plus accrued interest
and the costs of this civil action.

CUUNT II- TREBLE DAM»{GES/SSLLC

20. Metschlaw realleges and incorporates by reference herein the allegations set forth
in 1111 1 through 16 of this Complaint.

21. MBLLC, in its foregoing dealings with Metschlaw and LRM, has violated §
825.103(1), Florida Statutes, by exploiting LRM, an elderly person, through the devices of
not (a) paying Metschlaw and LRM for professional services rendered by LRM and (b)
reimbursing Metschlaw and LRM for travel expenditures incurred by Metschlaw and LRM.

22. In accordance with § 7 72.1 1, Florida Statutes, MBLLC should be held liable in
treble damages to Metschlaw and LRM in the principal sum of $13,698.60.

Wherefore, Metschlaw and LRM demand the entry of a final judgment for
treble damages against MBLLC in the principal sum of $ l 3 ,698.60, plus accrued interest and
the costs of this civil action.

CU UNT 111-TREBLE DAMA GES/PFPLLC
23. Metschlaw realleges and incorporates by reference herein the allegations set forth

in 1111 1 through 16 of this Complaint.

Case 1:19-cv-21453-BB Document 1 Entered on FLSD Docket 04/16/2019 Page 7 of 68

24. PFPLLC, in its foregoing dealings with Metschlaw and LRM, has violated §
825.103(1), Florida Statutes, by exploiting LRM, an elderly person, through the devices of
not (a) paying Metschlaw and LRM for professional services rendered by LRM and (b)
reimbursing Metschlaw and LRM for travel expenditures incurred by Metschlaw and LRM.

25. In accordance with § 772.11, Florida Statutes, MBLLC should be held liable in
treble damages to Metschlaw and LRM in the principal sum of $3,600.00.

Wherefore, Metschlaw and LRM demand the entry of a final judgment for
treble damages against MBLLC in the principal sum of $3,600.00, plus accrued interest and
the costs of this civil action.

CO UNT 1 V- TREBLE DAMA GES/FPLLC

26. Metschlaw realleges and incorporates by reference herein the allegations set forth
in 1111 l through 16 of this Complaint.

27. FPLLC, in its foregoing dealings with Metschlaw and LRM, has violated §
825.103(1), Florida Statutes, by exploiting LRM, an elderly person, through the devices of
not (a) paying Metschlaw and LRM for professional services rendered by LRM and (b)
reimbursing Metschlaw and LRM for travel expenditures incurred by Metschlaw and LRM,

28. In accordance with § 772.11, Florida Statutes, MBLLC Should be held liable in
treble damages to Metschlaw and LRM in the principal sum of $18,423.60.

Wherefore, Metschlaw and LRM demand the entry of a final judgment for

treble damages against MBLLC in the principal sum of $ 1 8,423 .60, plus accrued interest and

Case 1:19-cv-21453-BB Document 1 Entered on FLSD Docket 04/16/2019 Page 8 of 68

the costs of this civil action.
CO UNT V-PUNITIVE DAMA GES/MBLLC

29. Metschlaw realleges and incorporates by reference herein the allegations set forth
in 1111 1 through 16 of this Complaint.

30. As proscribed by § 768.72(2)(a), Florida Statutes, MBLLC has engaged in
intentional misconduct by refusing to pay Metschlaw for services rendered and to reimburse
Metschlaw for expenditures incurred, such refusals having occurred during the foregoing
time period and while MBLLC had actual knowledge of the wrongfulness of its conduct and
the high probability that damage to Metschlaw would result and, despite that knowledge,
MBLLC intentionally pursued that course of conduct, resulting in damage to Metschlaw.

Wherefore, Metschlaw demands the entry of a final judgment for punitive damages
against MBLLC and the costs of this civil action.

COUNT VI- PUNITIVE DAMA GES/SSLLC

3 1 . Metschlaw realleges and incorporates by reference herein the allegations set forth
in W 1 through 16 of this Complaint.

32. As proscribed by § 768.72(2)(a), Florida Statutes, SSLLC has engaged in
intentional misconduct by refusing to pay Metschlaw for services rendered and to reimburse
Metschlaw for expenditures incurred, such refusals having occurred during the foregoing
time period and while SSLLC had actual knowledge of the wrongfulness of its conduct and

the high probability that damage to Metschlaw would result and, despite that knowledge,

Case 1:19-cv-21453-BB Document 1 Entered on FLSD Docket 04/16/2019 Page 9 of 68

SSLLC intentionally pursued that course of conduct, resulting in damage to Metschlaw.

Wherefore, Metschlaw demands the entry of a final judgment for punitive damages
against SSLLC and the costs of this civil action.

CO UNT VII-PUNI T 1 VE DAMA GES/PFPLLC

33. Metschlaw realleges and incorporates by reference herein the allegations set forth
in 1111 1 through 16 of this Complaint.

34. As proscribed by § 768.72(2)(a), Florida Statutes, PFPLLC has engaged in
intentional misconduct by refusing to pay Metschlaw for services rendered and to reimburse
Metschlaw for expenditures incurred, such refusals having occurred during the foregoing
time period and while PFPLLC had actual knowledge of the wrongfulness of its conduct and
the high probability that damage to Metschlaw would result and, despite that knowledge,
PFPLLC intentionally pursued that course of conduct, resulting in damage to Metschlaw.

Wherefore, Metschlaw demands the entry of a final judgment for punitive damages
against PFPLLC and the costs of this civil action.

CO UNT VIII-PUNITIVE DAMA GES/FPLLC

3 5. Metschlaw realleges and incorporates by reference herein the allegations Set forth
in 1111 l through 16 of this Complaint.

36. As proscribed by § 768.72(2)(a), Florida Statutes, FPLLC has engaged in
intentional misconduct by refusing to pay Metschlaw for services rendered and to reimburse

Metschlaw for expenditures incurred, such refusals having occurred during the foregoing

Case 1:19-cv-21453-BB Document 1 Entered on FLSD Docket 04/16/2019 Page 10 of 68

time period and while FPLLC had actual knowledge of the wrongfulness of its conduct and
the high probability that damage to Metschlaw would result and, despite that knowledge,
FPLLC intentionally pursued that course of conduct, resulting in damage to Metschlaw.
Wherefore, Metschlaw demands the entry of a final judgment for punitive damages
against FPLLC and the costs of this civil action.
DEMAND FOR J`URY TRIAL
37. Metschlaw and LRM demand trial by jury of all issues and claims which are

triable by jury.

METSCHLAW, P.A.

Attorneys for Plaintiffs

20801 Biscayne Blvd., Suite 300
Aventura, FL 33180-1423
Telephone: (305) 792-2540
Telecopier: (305) 792-25
E-Mail: l. / ; '1°

 
 
  
  

   

 

 

 

L'AWRENCE R. METSCH
FBN 133162

DATED: April 16, 2019
VERIFICATION
I, Lawrence R, Metsch, under penalty of perjury, verify and declare that:
1. I am a Plaintiff in the above styled civil action.

2. l make this verification on personal knowledge

10

Case 1'19-cv-21453-BB Document 1 Entered on FLSD Docket 04/16/2019 Page 11 of 68

3. I have read the foregoing Complaint.

4. The factual matters which are set forth in the foregoing Complaint are true and

correct.

Dated this 16th day of April, 2019.

 

LAWRENCE R. METSCH

11

Case 1:19-cv-21453-BB Document 1 Entered on FLSD Docket 04/16/2019 Page 12 of 68

EXHIBIT ccA))

Case 1:19-cv-21453-BB Document 1 Entered‘on FLS'D Docket 04/16/2019 Page 13 of 68

Metschlaw P.A.

20801 Biscayne Blvd.
Suite 300
Aventura. FL 33180

invoice submitted to:
Sun Steaks. LLC (Allsha Lenton)

January 04, 2019

invoice #12648

Professionai Services

12/6/2018 review cf the pre-mediation memorandum submitted by the Pozo law ilrm;
telephone conference with Attorney Debrah Ochoa concerning the $10,000.00
which has been approved for settlement but which she regards as
unnecessarily generous to the Plaintifi.

12/10/2018 travel from l-lollywood to Plantaiion, Florida: participation in a mediation

Rale Amount
1 50.00
SOO.GO/hr
900.00
300.00/hr

conference which ended in the declaration of en lmpesse; telephone conference
with Attorney Debrah ochoa concerning the foregoing impasse declaration;
travel from Plantation tc Hollywood. Florida.

For professional services rendered

For professional services rendered

Timekeeper Summary

Name l l~lours
W

Lawrence R. Metsch, Esq.

3.50 $1.050.00

3.50 $1,050.00

Rate Amount

Case 1:19-cv-21453-BB Document 1 Entered on FLSD Doci<et 04/16/2019 Page 14 of 68

Metschlaw P.A.
20801 Biscayne Bivd.
Suite 300

Aventure, FL 33180

invoice submitted to:
Sun Sieaks. LLC (John Cargeii)

January 04. 2019

invoice #12648

Proiessionei Services
____B_as. ...A_m_eem

11125/2018 preparation of materials to be used in the court-ordered mediation which will 150.00
take place in Tampa. Florida, on November 26. 2018; drafted end dispatched an 300.00/hr
e-meil message to Attorney Tlmothy Comer requesting settlement authority for
the November 26, 2018, mediation conference

11/26/2018 travel from Holiywood to Tampa, Florida: attendance at and participation in a 2.100.00
mediation conference held at the law tlrm of Stuart and Strickland, P.A., which SO0.00/hr
:a::dloumed pending further discovery; travel from Tampa to Fort Myers,

lo a.

11/27/2018 travel from South Bay to Hoi|ywood. Fiorida, with an en route telephone 450.00
conference with Attomey Debrah Ochoa concerning Plaintifi's recent surgery on 300.00/hr
his right knee; drafted and dispatched an e-maii message to Attorneys ochoa,
Braun and Comer transmitting copies of Plaintist medical records, including his

recent right knee surgery.
For professional services rendered 9.00 $2,700.00
For professional services rendered 9.00 $2,700.00

Timekeeper Summary
Name Hours Rate Amount
. "3'66?0'0'

L_awrence R. Metsch. Esq.

Case 1:19-cv-21453-BB Document 1 Enteredion FLSD Doci<et 04/16/2019 Page 15 of 68

Metschlaw P.A.

20801 Biscayne Blvd.
Suite 300
Aventura, FL 33180

invoice submitted to:
Sun Steaks, LLC (Vobb Joseph)

January 04, 2019

invoice #12648

Professionei Services

 

 

Rate Amount

1214/2018 transmitted Piaintiif's $15,000.00 proposal for settlement to Attorneys Ochoa, 75.00
Comer end Braun. 300.00/hr

For professional services rendered 0.25 $75.00

For professional services rendered 0.25 m

Timekeeper Summary
Name Hours Rate Amount
EEwrence R. Metsch, Esq. 1155 m 575.00

Case 1:19-cv-21453-BB Document 1 Entered-on FLSD Doci<et 04/16/2019 Page 16 of 68

Metschlaw P.A.
20801 Biscayne Bivd.
Suite 300

Aventura. FL 33180

invoice submitted to:
Florida Pop , LLC Florida POP, LLC (Petiente Converse.)

January 04, 2019

invoice #12648

Professicna| Sarvices

 

Rete
12/10/2018 telephone conference with Attorney debrah ochoa conoeming the designation of
a corporate representative to the November 17. 2018. mediation conference in 300.00/hr
Tampa, Florida.
12112/2018 retrieval and review of Plaintiff's answers to Defendant's written interrogatoriesl
which JP electronically forwarded to Attorney Debrah Ochoa. SOO-QO/hi
12116/2018 receipt and review of the court reporters transcript of the Plaintist deposition
examination and supporting documentation 300.00/hr
12/17/2018 travel from Hoiiywood to Tampa, Florida; attendance stand participation in a
mediation conference which culminated in the declaration of an lmpasse; SO0.00/hr
conference with Mr. Aii Shah concerning preparations for a jury trial in this case.
travel from Tampa to Fort Myars, Florida, with an en route telephone
conference with Attorney Debrah Ochoa concerning the declaration of an 300.00/hr
impasse in the mediation prooess.
Fcr professional services rendered 300
For professional services rendered 8.00
Timekeeper Summary
Name Hours Rate
Lawrence R. Metsch, Esq. j5.'(5?5' .

Amount

75.00

75.00

150.00

1,500.00

600.00

$2,400.00

 

$2.400.00

Amount

Case 1:19-cv-21453-BB Document 1 Entereo| on FLSD Doci<et 04/16/2019 Page 17 of 68

Metschlaw P.A.
20801 Biscayne Bivd.
Suite 300

Aventura, FL 33180

invoice submitted to:
Florida Pop , LLC Florida PGP, LLC (U.S. Bank N.A.)

January 04, 2019

invoice #12648

Professionai Services

12/4/2018 telephone conference with Mr. Ryan Pheips. Vice President for Reai Estate of
Sun Hoidings, lnc., oonceming the status of the foreclosure lawsuit and the
follow-on exercise of the $500.000.00 purchase option.

12/6/2018 telephone conference with Attorney Debrah Ochoa oonceming the need to
consummate the $500,000.00 purchase transaction; telephone conference with
Attorney Zachary Bancroft concerning the proposed settlement documents:
review of the proposed settlement documents; ccmposure and transmittal of an
e-mail message to Mr. Bancroft concerning the Selier's payment of the closing
costs.

12/13/2018 receipt end review of en e-maii message from Attorney Z. Bancroft, counsel for
Plaintiff/Bank. which LRM forwarded to Attorneys Ochoa. Braun and Comer and
to Mr. Ryan Phelps.

12/18/2018 telephone conferences with Attorneys Zachary Bancrot'i (counsei for the
foreclosing Pialntitf) and Debra Ochca (house counsel for Florida Pop, LLC),
oonceming the Plaintist counter~proposai for the division of closing costs;
receipt and review of an e-maii message from Attorney ochoa suggesting that
the buyer and the seller split the sales commission

12/20/2018 telephone conference with Attorney Z. Bancroft, counsel for Plaintiff, concerning
the allocation of closing costs incurred in the exercise of the option to purchase
the out~parcel on which the Popeye‘s restaurant is situated.

For professional services rendered

For professional services rendered

___saa

SO0.00/hr

SC0.00/hr

300.00/hr

300.00/hr

SO0.00/hr

2.50

2.50

__e~_m__<.>_~in_r

150.00

300.00

75.00

150.00

75.00

$750.00

$750.00

Case 1:19-cv-21453-BB Document 1 Entered on FLSD Doci<et 04/16/2019 Page 18 of 68

Florida Pop , LLC Florida POP, LLC (U.S. Bank N.A.) Page 2
Timekeeper Summery

Name l-lours Rate Amount

Lawrence R. Metsch, Esq. 'B'OUTGD' .

 

Case 1:19-cv-21453-BB Document 1 Entered on FLSD Doci<et 04/16/2019 Page 19 of 68

Metschlaw F.A.
20801 Biscayne Blvd.
Suite 300

Aventura, FL 33180

invoice submitted to:
Magic Burgers, LLC (Alicia Heningburg)

January 04. 2019

invoice #12648

Professlonai Services

Rate Amount

11/29/2018 receipt and review of Plaintiffs notice for jury trial. 75.00
300.00/hr

For professional services rendered 0.25 $75.00

For professional services rendered 0.25 $75.00

Timekeeper Summary
Name i-iours Rate Amount
l'.'a`wrenoe R. Metsch, Esq. 0.2`5 m 575.00

Case 1:19-cv-21453-BB Document 1 Entered on FLSD Docl<et 04/16/2019 Page 20 of 68

Metschlaw P.A.
20801 Biscayne Bivd.
Suite 300

Aventura. FL 33180

invoice submitted to:
Magic Burgers, LLC (Aillson thteral)

January 04. 2019

invoice #12648

Professionai Services

11/29/2018 receipt and review of Plaintiffs trial witness iist.

12/20/2018 drafted , filed and served MBLLC‘s answers to Plaintist written interrogatories;
telephone conferences with Attorney Debrah Ochoa concerning MBLLC's
compliance with Plaintiffe request for production of documents; drafted and
dispatched an e-mali message to Plaintist ettorney, Mr. Mario Romero,
requesting that MBLCC'e documents be treated as confidential during the
pretrial discovery phase of the civil action.

12/21/2018 receipt and review of Plaintist motion for pre-trial discovery sanctions

receipt and review of Plaintiffs motion for pre-trial discovery sanctions against
Defendant Maglc Burgers, LLC.

12/23/2018 drafted Defendant's motion for summary judgment of dismissal, which LRM
electronically filed and served through the Florida Courts e-filing portai: drafted
Defendant's notice of the filing of the court reporters transcript of the Plaikntifi's
deposition examination, which LRM electronically fiuled and served through the
Florida Courts e-fiiing portal.

12/24/2018 organized the documents to be produced in accordance with MBLLC's response
to Plaintiff’s request for production of documents; electronically transmitted the
foregoing documents to Attorney Mario Romero. Morgan & Morgan, Klsslmmee,
Florida.

12/27/2018 receipt and review of an e-maii message from Attorney Debrah Ochoa _
transmitting a listing of the last known contacts cf the employees who worked in
the Burger King restaurant on the date of Plaintlfi‘e slip and fall; electronically

Rate

300 .00/hr

300.00/hr

300.00/hr

300.00/hl’

SO0.0Q/hr

300.00/hr

300 .00/hr

Amount

75.00

1 ,050.00

75.00
75.00

450.00

‘i 50.00

75.00

Case 1:19-cv-21453-BB Document 1 Entered On FLSD Docket 04/16/2019 Page 21 of 68

Maglc Burgers, LLC (Alllson Litteral) Page 2
_.__i:sse. _;A__m_<.>ym
forwarded the foregoing listing to Attorney Mario Rornero, Morgan & Morgan.
P.A., Kissimmee, Fiorida.
12/28/2018 drafted and dispatched an e-mal| message to Attorney Mario Romero, Morgan 150.00
& Morgan, PA.. Kisslmmee. Florida. requestikng that the January 29, 2019. 300.00/hr

hearing before Circult Judge Margaret l-i. Schreiber include Defendant's motion
for summary judgment oi dismissal; receipt and review of Mr. Romero's negative
reply;,`;everal attempts to reach Judge Schreiber's Judlclal Asslstant by

le ap ne.

For professional services rendered

Fcr professional services rendered

Tirnekeeper Summary
Name Hours
7.00

Lawrence R. Metsch, Esq.

7.00 $2,100.00

7.00 $2,100.00

Rate Amount

Case 1:19-cv-21453-BB Document 1 Entered on FLSD Docket 04/16/2019 Page 22 of 68

Metschlaw P.A.

20801 Biscayne Blvcl.
Suite 300
Aventura, FL 33180

invoice submitted lo:
Magic Burgers. LLC (Jefirey Corriveau)

January 04, 2019

invoice #12648

Professional Servlces

 

Rate Amount
11/28/2018 telephone conference with Attorney Mlchael Peckhem, counsel for Plaintift, to 75.00
arrange for the entry of an agreed order requiring Defendant to respond to 300.00/hr
pre-trial discovery.
For professional services rendered 0.25 $75.00
For professional services rendered 025 $75.00
Timekeeper Summary
Name Hours Rate Amount
Lawrence R. Metsch, Esq. 0.25 m .

Case 1:19-cv-21453-BB Document 1 Entered on FLSD Doci<et 04/16/2019 Page 23 of 68

Metschlaw P.A.
20801 Biscayne Bivd.
Suite 300

Aventure, FL 33180

invoice submitted to:
Magio Burgers, LLC (John Myersj

January 04, 2019

invoice #12648

Prci'essionai Services
Rate Amount

12/5/2018 telephone conference with Attorney Evan Kiinec, Greenspoon Marder, who has 75.00
a high-numbered case on the January 7, 2019. jury trial calendar before Judge 300.00/hr

Dugan in Brevard County, Florida.

12/7/2018 drafted Defendants‘ notice of scheduling conflict for January 7, 2019, which LRM 150.00

electronically filed/sawed through the Florida Courts e-fiiing portai. 300.00/hr

12/11/2018 drafted Defendants' motion to set aside the June 22, 2018, order striking 300.00

Defendants' pleadings on the ground that the First Amended Complaint fails to 300.00A~ir
state a cause of action; drafted a notice cf hearing on the foregoing motion;

electronically fried/served the foregoing items through the Florida Courts e-Hiing

portei.

12/12/2018 receipt and review of Piaintii‘f's motion in opposition to Defendants’ motion to set 75.00
aside the Juna 22, 2018, order sinking Defendants' pleadings. 300.00/hr

12/13/2018 drafted and electronically filed and served an amended notice of hearing with 75.00
respect to Defendants' motion to set aside the June 22, 2018, order sinking 300.00/hr

Defendants‘ pleadings and scheduling a jury trial on damages.

12/18/2018 intemet~assisted research oonceming the parking space provisions of the 300.00
Florida Buiiding Code; drafted and electronically filed and served Defendants' 300.00/hr
reply in support cf their December 11, 2018. motion to sat aside the June 22,
2018, order striking Defendants' pleadings

12/19/2018 participation in a telephone pre~triai conference before a Senior Judge; receipt 150.00
and review cf a notice from the Cierk of the Eighteenth Circuit court advising that 300.00/hr
this civil action will be number 1 on the jury trial calendar which will begin on
January 7, 2019. in Viera, Brevard County. Floride.

Case 1:19-cv-21453-BB Document 1 Entered ori FLSD Doci<et 04/16/2019 Page 24 of 68

Magic Burgers, LLC (John Myars) Page 2

Rate Amount

12/27/2018 receipt and review of Plaintist proposed Pre-Triai Statement. 75.00
300.00/hr

12/28/2018 repeated efforts to contact Circuit Judge David Dugan's Judicial Assistant for the 75.00
purpose of scheduling a hearing on Defendants' motion to vacate the default 300.00/hr
entered by Circuit Judge T. Rainwater.

exchange of e-mali messages with Attorney Tlmothy Comer, Chief Legal Offlcer 150.00
of Sun Hoidlngs, lnc., concerning the procedure to be followed to deal with the SOO.GO/hr
three (3) conflicting jury trial settings for LRM on January 7, 2019.

12/31/2018 telephone conference with a member of the staff of Circuit Judge David Dugan 75.00
oonceming the scheduling of a hearing on Defendants' motion lo set aside the 300.00/hr
judicial default; receipt and review cf an e-maii message from Mr. Guillen’s
assistant Annette. to Monica, Judge Dugan's Judiciai Assistant. concerning
LRM‘s refusal to sign the proffered pre-trial stipulation.

t/ 1/2019 preparations for the jury trial of the civil action; electronically scheduled a 600.00
telephonic hearing on Defendants' motion to set aside the June 22, 2018. order 300.00/hr
striking Defendants' pleadings. the telephonic hearing to be held on Friday.
January 4, 2019, at 4:00 P.M., EST.

1/2/2019 telephone conference with the Judiciai Assistant to Circuit Judge David Dugan. 225.00
Viera, Fioride, oonceming the resolution of LRM’s scheduling confiict; drafted 300.00/hr
and dispatched an e-mali message to the foregoing Judiciai Assistant providing
contact information pertinent to the resolution of LRM's foregoing scheduling
conflict; receipt and review of Plaintlf'l's objection to the scheduling of a hearing
on January 4, 2019, at 4:00 P.M., EST, on Defendants' motion to set aside the
June 22, 2018. order sinking Defendants' pleadings.

1/3/2019 e-mail correspondence with the Judlcial Assistant to Circuit Judge David Dugan 225.00
concerning the hearing on Defendants' motion to set aside the June 22, 2018, 300.00/hr
order; telephone conference with the foregoing Judicial Assistant oonceming the
same subject receipt and review of an e-rnaii advising that the January 4, 2019.
hearing has been cancelled and scheduling a hearing on the motion to set aside
for the start of the jury trial on January 7. 2019. in Viera, Florida.

 

 

For professional services rendered 8.50 $2.550.00
For professional services rendered 8.50 $2.550.00
Timekeeper Summary
Name Hours Rate Amount
Lawrence R. Metsch, Esq. §.`50` "3'0'0'.'0'0' ,

 

Case 1:19-cv-21453-BB Document 1 Entered on FLSD Doci<et 04/16/2019 Page 25 of 68

Metschlaw FA.
20801 Biscayne Bivd.

Suite 300

Aventura, FL 33180

invoice submitted to:
Magic Burgers, LLC (John Raymond)

January 04, 2019

invoice #12648

Professlonal Services

12/7/2018 drafted Defendant's notice cf scheduling conflict for January 7. 2019. which LRM

electronically filed/served through the Florida Courts e~filing portai.

12/12/2018 receipt and review of the court reporters transcript cf the Plaintiff's deposition

examination

111/2019 preparations for the jury trial of the civil ac tion: WESTLAW-essisted legal

research concerning the implementation of §768.0755, Florida Statutes, in a jury
trial for personal injury damages.

1/2/2019 telephone conference with Attorney William Ciay Mitcheil. Jr., counsel for

1/3/2019

Plaintiff, concerning the scheduling of the trial in Oriando, Florida; telephone
conference with Ms. Lauren Burrows, Judicial Assistant to Circuit Judge Luis
Fernandc Calderon, to whom the civil action was assigned on January 1, 2019;
receipt and review of the notice of the January 4, 2019. status conference at
2:30 P.M., EST; drafted and electronically filed/served Defendant’s motion for
permission for LRM to participate by telephone in the January 4, 2019. status
conference; drafted a proposed order granting the foregoing motion;
§iectronically transmitted the foregoikng motion and proposed order to Ms.
urrows.

telephone conferences with Attorney William Ciay Mitcheii. Jr., counsel for
Plaintiff, oonceming the scheduling of the jury trial of the civil action; telephonic
participation in a conference with Circuit Judge Luis Calderon and Mr. Mitcheii
oonceming the status conference which will take piece on Friday, January 4,
2019. at 2:30 P.M., EST.

electronically filed and served a notice of filing of MBLLC's requested foreign
transitory substance (a) jury instruction and (b) jury verdict form.

Rate

BO0.0D/hr

300 .GO/hr

300.00lhr

300 .OO/hr

300.00/hr

SO0.0G/hr

Amount

‘i 50.00
225 .OO

600.00

450.00

300 .OO

75.00

Case 1:19-cv-21453-BB Document 1 Entered on FLSD Doci<et 04/16/2019 Page 26 of 68

Magic Burgers, LLC (John Raymond) Page 2

Hours Amount

For professional services rendered 6.00 $1,800.00

----__Am_ead

For professional services rendered 6.00 $1.800.00

Timekeeper Summary

Name

Hours Rate Amount
anrence R. Metsch, Esq. m m

Case 1:19-cv-21453-BB Document 1 Entered on FLSD Doci<et 04/16/2019 Page 27 of 68

Metschlaw P.A.
20801 Biscayne Bivd.
Suite 300

Aventura, FL 33180

invoice submitted to:
Msgic Burgers, LLC (Karen Simpscn)

January 04, 2019

invoice #12648

Professionei Services

Rate Amount

11/29/2018 receipt and review of Plaintiffs’ motion to compel pre-trial discovery, which LRM 75.00
forwarded to Attomeys Ochoe, Braun and Comer. 300.00/hr
12/4/2018 telephone conference with Attorney Debrah Ochoa oonceming Plaintiff's second 150.00

round of pre-trial discovery and MBLLC's relationship with the sub-lesson Burger 300.00/hr
King Corporation; receipt and review cf the sub-lease between MBLLC and

Burger King Corporation.
1215/2018 receipt and review of Plaintiffs' initial disclosures. which LRM forwarded to 150.00
Attorneys Ochca, Braun and Comer. 300.00/hr
12/14/2018 telephone conference with Attorney Debrah Ochoa oonceming post-incident 150.00
modifications to the Burger King restaurants sidewalks to comply with ADA 300.00/hr

requirements and the prospects for success cf a motion to either dismiss or
abate the civil action due to the incapacity of Plaintiff Karen Simpson.

12/17/2018 telephone conference with Attorney Christopher Jason Hlnckley, counsel for 150.00
Plaintiffs. concerning the Plaintiffs curb height thesis and the need for the 300.00/hr
appointmenth a guardian ad litem for Plaintiff Karen Simpson. who appears (to
LRM) to be cognitively incompetent

12/18/2018 drafted and dispatched two (2) e-maii messages forwarding to Piaintifis' 375.00
counsei, Attorney Christopher Jascn Hinckley. copies of the post-accident 300.00/hr
construction contract and plans and the sublease between Burger King
Corporation (as sublessor) to Magic Burgers, LLC (as sublessee); .
intemet-assisted research concerning the curb height provision(s) cf the Florida
Buiicling Code; drafted and dispatched an e-mail message to Attorney Hinckiey
requested that he identify the provisions of the Florida Buiiding Code which
concern curb height »

Case 1:19-cv-21453-BB Document 1 Entered'on FLSD Doci<et 04/16/2019 Page 28 of 68

Magic Burgers, LLC (Karen Simpscn)

page 2

Rate Amount

12/19/2018 telephone conferences with Attorneys Christopher Jason Hlncklsy and Debrah
ochoa oonceming Defendant's compliance with the U.S. Majistrate Judge's
December 14, 2018, order to show cause; drafted Defendant's answer to
Plaintiffs written interrogatories which LRM s-malied to Attorney Hinckley:
drafted Defendant's response to Plaintiffs' request for admissions, which LRM
e-malled to Attorney Hinckley; drafted Defendant's response to Plaintiffs‘ request
for production of documents, which LRM e~mailed to Attorney Hinckley; drafted
Defendants' response to the December 14, 2018, order to show cause. which
LRM electronically filed/served through the District Court's CM/ECF facility.

12/23/2018 WESTLAW-assisted legal research oonceming steps and curbs as hazardous
conditions under Florida, culminating in the identification and retrieval of the
decisions in Whlte v. W.G. Parcel B, LLC. 2016WL8500026, 20016WL9525667
and 2016 WL 9525231 (M.D. F|a, 2016), authored by U.S. District Judge Anne
C. Conway in a slip and fall civil acilcn.

12/25/2018 additional WESTLAW-asslsted legal research to confirm the Florida law
principle that a height differential and a curb are not hazardous ccnditicns;
drafted MBLLC's motion for summary judgment of dismissal and supporting
memorandum of iaw. which LRM electronically filed and served through the
District Court's CM/ECF facility.

1/3/2019 telephone conference with Attorney Debrah Ochoa to confirm that Mr. Charies
Gsdson and Ms. Sonya Johnson are no longer employed by Maglc Burgers, LLC.

For professional services rendered

For professional services rendered

Timekeeper Summary

Name Hours
1275

Lawrence R. Metsch, Esq.

1 ,050.00

300.00/hr
600.00

300.00/hr
1 ,050.00

300.00/hr
75.00

300.00/hr

12.75 $3,825.00

12.75 $3.825.00

Rate Amount

mm

Case 1:19-cv-21453-BB Document 1 Entered en FLSD Docket 04/16/2019 Page 29 of 68

Metschlaw PA.
2080‘\ Biscayne Blvo.
Suite 300

Aventura. FL 33180

invoice submitted to:
Magic Burgers, LLC (Selvatore Vignere)

January 04, 2019

invoice #12648

Professional Services

Rate
12/27/2018 telephone conference with Mr. Austln Brown, counsellor Tyson and its
distributor, who requested that Megic Burgers, LLC/Burger King Corpcretlon 300.00/hr
contribute $2,500.00 to a proposed $5,000.00 settlement of the civil action;
receipt and review of an e-mail message from Mr. Brown proposing the
foregoing contribution to a $5,000,00 settlement offer.
1/3/2019 telephonic participation in a Case Management Conference with the presiding
judge end counsel for the parties (LRM to file/serve an answer on behalf of 300.00/hr
Defendant Burger King Corporation).
For professional services rendered 0.75
For professional services rendered 0.75

Timekeeper Summary
Name Hours
Lawrence R. Metsch. Esq.

Rate

___éme!';f

75.00

150.00

$225.00

$225.00

Amount

Case 1:19-cv-21453-BB Document 1 Entered on FLSD Doci<et 04/16/2019 Page 30 of 68

Metschlaw P.A.

20801 Biscayne Bivd.
Suite 300
Aventure. FL 33180

invoice submitted to:
Magic Burgers, LLC (Timothy Haidasz)

January 04, 2019

invoice #12648

Professional Services
Rate Amount

11/30/2018 telephone conference with a Deputy Clerk, U.S. District court, M.D. Florida, 150.00
requesting that the Defendent file the Certificate of interested person required 300.00/hr
by ECF 9; telephone conference with Attorney Martin Jaffe, counsel for Plaintiff,
tsc:eglnbthe preparation of a Case Management Order and Pre-Trial and Trlai
c e u .

12/3/2018 receipt and review of At‘tomsy Martin Jat‘fe's draft of a joint case management 375.00
report; prepared a certificate of interested persons and corporate disclosure 300.00/hr
statement which LRM electronically filed/served through the District court‘s
ECF/CM facility.

12/6/2018 telephone conference with Ms. Liiiian Biand, the assistant to Attorney Martin 75.00
Jaffe, concerning final revisions to the Joint Pre-Triai Statement. 300.00/hr

12/10/2018 receipt and review of the U.S. District Court's order granting the Plaintiffs motion 225.00
to remand and for Rule 11, sanctions against LRM; WESTLAW-asslsted legal 300.00/hr
research to confirm that the Rule 11 sanctions order will not be appealable until
the District court quantities the sanctions end enters a judgment accordingiy.

12/21/2018 receipt and review of Attorney Martin Jaffe's claim for $10.000.00+ in attomeys' 75.00
fees. 300.00/hr
receipt and review of Plaintiff's motion for a case management conference and 75.00
notice for jury trial. 300.00/hr

12/23/2018 WESTLAW-assisted verification of the citations to authorities provided by U.S. 150.00
District Judge Anne C. Conway in her order remanding the removed case and SO0.00/hr

holding LRM liable in Ruie 11 sanctions.

68
Case 1'19-cv-21453-BB Document 1 Entered On FLSD Doci<et 04/16/2019 Page 31 of

Magic Burgers. LLC (Timothy Haidesz)

1/2/2019 receipt and review of Plaintifl's notice of hearing, February 14. 2019. in Daytona

Name

Lawrence R. Metsch, Esq.

Beach. Florida, on Plaintist motion for sanctions for wrongful removal. etc.

WESTLAW~essisted legal research concerning the requirement that an
application for an award of attomeys' fees be supported by more evidence than
the affidavit of the lawyer who performed the services; drafted and electronically
filed and served MBLLC's response in opposition to l~iaidasz's December 21 .
2018. motion for computation of attomeys' fees and costs.

For professional services rendered

For professional services rendered

Timekeeper Summary

Hours
%TSD`

Page 2
___Ba_a w
75.00
300.00/hr
1 50.00
300.00/hr
600.00

300.00/hr

____________-__

6.50 $1,950.00

___-__

6.50 $1,950.00

Rate Amount
, 5 .

Case 1:19-cv-21453-BB Document 1 Entered ion FLSD Doci<et 04/16/2019 Page 32 of 68

Metschlaw P.A.

20801 Biscayne Bivd.
Suite 300
Aventura. FL 33180

invoice submitted to:
POP Florida Properties, LLC (Freadom lnvestment)

January 04, 2019

invoice #12648

Profeseional Services
Rate Amount

 

 

12/11/2018 review of the Flaintlff‘s motion for summary judgment on damages and receipt 75.00
of the notice of hearing thereon. 300.00/hr
For professional services rendered 025 875.00

 

For professional services rendered 0.25 $75.00

Timekeeper Summary
Name

[8\~|'9|’109 R. MOUL Esq.

 

Hours Rate Amount
“'50'0`.00' " " '§73'00'.

Case 1:19-cv-21453-BB Document 1 Entered on FLSD Doci<et 04/16/2019 Page 33 of 68

EXHIBIT “B”

Case 1:19-cv-21453-BB Document 1 Entered on FLSD Doci<et 04/16/2019 Page 34 of 68

Metschlaw P.A.

20801 Biscayne Bivd.
Suite 300
Aventure, FL 33180

invoice submitted to:
Magic Burgers, LLC (Jamsson Harmsworlh)

January 27. 2019

invoice #12648

Professional Services

Rate

1/17/2019 telephone conference with Attorney Alberlo Oiiveri concerning the January 23,

2019. deposition examination of Mr. Robert Daiiey, the store manager on the
date of the alleged slip and fall accident in which deposition examination LRM
will participate by telephone (becausa it is uncertain whether Mr. Daily will

comply with the subpoena for deposition examination).

1/23/2019 notified the paralegal assistant to Attorney Abbye E. Aiexander, Orlando,
Florida, of the 2:30 P.M., EST, deposition examination of Mr. Robert Daiiay, a
former general manager of the Burger King restaurant, in Oriando. Florida:
e-maiied to Ms. Alexander‘s paralegal assistant a copy of the notice of taking

deposition examination.
For professional services rendered

For professional services rendered

Timekeeper Summary
Name
Lawrence R. Metsch, Esq.

Hours

300.00/hr

300.0D/hr

i
i

 

0.50

Rate

_»_im_qy_u
75.00

75.00

$150.00

i

$150.00

Amount

Case 1:19-cv-21453-BB Document 1 Entered on FLSD Doci<et 04/16/2019 Page 35 of 68

Metschlaw P.A.

20801 Biscayne Bivd.
Suite 300
Aventura. FL 33180

invoice submitted to:
Magic Burgers, LLC (John Myars)

January 27. 2019

invoice #12648

Professional Services

Rate Amount

1/6/2019 travel by privately owned vehicle from Holiywood to Meiboume, Florida. 1,050.00
300.00/hr

1/7/2019 attendance stand participation in the initial phase of the jury trial bedfore Circuit 900.00
Judge W. David Dugan in Viera, Florida, including oral argument on Defendants‘ 300.00/hr

motion to sat aside the June 22, 2018. ohder sinking Defendants' pleadings;
negotiations oonceming waiver of jury trial and waiver of the testimony of
records custodians.

review of the court reporters transcript of the deposition examination of Plaintiff 600.00
John Myers and of the medical records which will be admitted into evidence at 300.00/hr
the non-jury trial phase of the lawsuit on January 8, 2019.

1/8/2019 attendance stand participation in the completion of the non-jury trial before 2,400.00
Circuit Judge W. David Dugen, Viera, Brevard County, Eighteenth Judiciai 300.00/hr
Circuit. Florida; telephone conference with Attomey Debrah ochoa concerning
Judge Dugan's award of damages to Piaintiff.

1/9/2019 travel from Meibourne to Downtown Miami, Florida, 1.050.00
300.00/hr

1116/2019 telephone conference with Attorney Eric Gillen, during which LRM consented to 150.00
the entry of an order deeming certain documentary evidence to contain private 300.00/hr

information and Mr. Giiien and LRM discussed the post-judgment set-off against
the damages awarded in the Finai Judgment; receipt and review of an e-mal|
message from Attorney Giiien forwarding payments made by health insurers for
the benefit of Mr. John Myers.

For professional services rendered 20.50 $6.150.00

Case 1:19-cv-21453-BB Document 1 Entered on FLSD Doci<et 04/16/2019» Page 36 of 68

Meglc Burgers. LLC (John Myers) Page 2

Amount
20.50 $6.150.00

 

For professional services rendered

Timekeeper Summary
Name Hours Rate Amount
Lawrence R. Metsch, Esq. 2050 '300'.'0'0` m

7 of 68
Case 1'19-cv-21453-BB Document 1 Entered on FLSD Doci<et 04/16/2019 Page 3

Metschlaw PA.

20801 Biscayne Bivd.
Suite 300
Avantura, FL 33180

invoice submitted to:
Magic Burgers, LLC (John Raymon)

January 27, 2019

invoice #12648

Professlonai Services

 

 

Rate Amount
1/4/2019 participation in a telephonic status conference with Circuit Judge Luis Caideron 150.00
end Attorney W. Ciay Mitchell, Jr., during which the pre-trial conference was 300.00/hr
re-scheduied to January 23 2019. with the ju trial re-scheduled to Februe
25, 2019. receipt and review of the Circuit Couit s written order accomplishing
the foregoing reschedulings.
1123/2019 telephone conference with Attorney William Ciay Mitcheii, who advised that the 75.00
case has been set Number 1 on March 4, 2019. iri Oriando. Florida; drafted and 300.00/hr
dispatched an e~mali message to Attorney Abbye E. Aiexandar to inform her of
the foregoing development
i'-'or professional services rendered 0.75 $225.00
For professional services rendered 0.75 $225.00
Timekeeper Summary

 

Name Hours Rate Amount
[awrance R. MetsEE, Esq. 0.75 m 3225.00

Case 1:19-cv-21453-BB Document 1 Entered on FLSD Doci<et 04/16/2019 Page 38 01 68

Metschlaw P.A.
20801 Biscayne Bivd.
Suite 300

Aventura, FL 33180

invoice submitted to:
Magic Burgers, LLC (Jose Engiish)

January 27. 2019

invoice #12648

Professionai Services

1/4/2019 receipt and review of Plaintiffs proposal for settlement and pre-trial filings and
the Order of Trial notice from the Circuit Court (we are number 3 on the January
28, 2019. jury trial calendar

1/14/2019 telephone conferences with Attorney Tlffany Feddis and her assistant
oonceming the scheduling of a court-mandated exhibit exchange and
conference of attorneys. to be held in Brevsrd County. Florida.

1/17/2019 travel from Hollywood to Melboume. Florida; preparation for the court-mandated
meeting with counseler Plaintiff on January 18, 2019. in Melboume, Florida,

1/18/2019 attendance stand participation in a court-mandated meeting with counsel for
Plaintiff to discuss arrangements for the jury trial which will start on Mcnday.
January 28. 2019, in Viera, Florida, before Circuit Judge George B. Turner;
telephone conference with Attorney Debrah ochoa concerning the assignment of
a corporate representative to attend the foregoing jury trial; drafted and
ispatched to Ms. Ochoa an e-mail message requesting the appointment of a
corporate representative to attend the foregoing jury trial; receipt, review and
execution of a pre-trial stipulation and a stipulation as to the authenticity of
Plaintiff's trial exhibits; travel from Melboume to Hoiiywood, Florida,

1121/2019 WESTLAW-aesisted legal research concerning the non-hazardous nature of
height differences in a patio's fioor; drafted Defendant's motion for summary
judgment of dismissei, which LRM electronically filed/served through the Florida
Courts e~fiiing pcrtal,

1/23/2019 receipt and review of an e-mali message from the Judiciai Assistant to Circuit
Judge George B. Turner advising that the jury trial will stan on Tuesday, January
29, 2019, in Viera, Florida; telephone conference with Corporate Couneel
Debrah Ochoa to inform her of the foregoing change of date (so that the

____B_aa

300.00/hl’

300 .OO/hr

300.00/hr

300 .OO/hr

300 .OO/hr

300.00/hr

Amount

150.00

150.00

1,200.00

1.350.00

900.00

75.00

9 of 68
Case 1'19-cv-21453-BB Document 1 Entered on FLSD Doci<et 04/16/2019 Page 3

Magic Burgers, LLC (Jose English)

designated corporate re
January 28. 2019).

retrieval of the decisions
(Fia. 4th DCA
Ferrentl, 256 So. 3d

1/28/2019 received and
MBLLC'e trial

oonceming a civil litig
representative as an adve
limine to preclude the Plaintiff
representative as an adverse

Plaintlfl‘s Amended Motion in Li
For professional services rendered

For professional services rendered

Name
Lawrence R. Metsch, Esq.

presentative will not show up in Viera, Florida, on

nating in the identification and
l, LLC v. Prsntlce, 48 So. 3d 109
lnsurence Compan y v.

egai rsearch, cuimi
in JVA Enferprlses.
and State Fenm Mutue/
2018 (Fia. 5th DCA 201

reviewed Plaintist trial witn
e representative;

led and served a motion in
from ceiling s trial corporate

witness at trial.

nd served MBLLC s response in opposition toi

Timekeeper Summary

Rate

 

300.00/hr

300.00/hr

SO0.0C/hr

l

17.75

l

1 7.75

Hours Rate
. "300'.0'0'

Pege 2

Amount

450.00

450.00

600.00

 

$5,325.00

 

$5.325.00

Amount

Case 1:19-cv-21453-BB Document 1 Entered on FLSD Doci<et 04/16/2019 Page 40 of 68

Metschlaw P.A.
20801 Biscayne Bivd.

Suite 300

Aventura, FL 33180

invoice submitted to:
Magic Burgers, LLC (Karen Simpson)

January 27, 2019

invoice #12648

Professlcnai Services

Rate Amount

1/4/2019 receipt and review of Pieintiffs’ response in opposition to MBLLC's motion for

summary judgment of dismissal (seeking to circumvent the established Florida
decisional law that a non-defective curb is note hazardous condition).

1/8/2019 receipt and review of an e-maii message from Attorney Debrah Ochoa advising

that the post-accident reconstruction plans cannot be found; drafted and
dispatched an e-maii message to Attorney Christopher Hinclt|ey advising that
the post'accident reconstruction plans cannot be found.

1/9/2019 receipt and review of Piaintiffs' supplemental request for production of

documents (post-accident reconstruction work on Burger King restaurant).

1/22/2019 WESTLAW-assisted legal research oonceming the formulation of a rebuttal to

Name

Lawrence R. Metsch, Esq.

Pialntlffs' motion under Ruie 56(d), Federai Ruies of Clvii Procedure, for
additional time in which to complete pre-trial discovery.

For professional services rendered

For professional services rendered

Timekeeper Summary
Hours

1 50.00

300.00/hr
75.00

300.00/hr
5.00

300.00/hr
50.00

SOO.GO/hr

 

 

2 .50 $750.00

 

i

2.50 $750.00

Rate Amount
. §755.55

Case 1:19-cv-21453-BB Document 1 Entered on FLSD Doci<et 04/16/2019 Page 41 of 68

Metschlaw P.A.

20801 Biscayne Bivd.
Suite 300
Aventura, FL 33180

invoice submitted to:
Magic Burgers, LLC (Saivatore Vignere)

January 27. 2019

invoice #12648

Professicnal Services

Rate Amount

 

1/4/2019 telephone conference with Jacksonviile-based counsel for Tyson Foods, during 75.00
which LRM advised that Magic Burgers, LLC. would not make a settlement 300.00/hr
proposal in advance of the mediation conference.

119/2019 telephone conference with Attorney John i-loweii, Jacksonviile, Florida, 150.00
oonceming MBLLC and MKC's defenses to the personal injury claim (broken 300.00/hr
tooth) of Piaintiff.
For professional services rendered 0.75 $225.00
For professional services rendered 0.75 m

Timekeeper Summary R Am°
Name Hours ate unt
awrence . es , sq. 5.75 m ¥2§5.50

Case 1:19-cv-21453-BB Document 1 Entered on FLSD Doci<et O4/16/2019 Page 42 of 68

Metschlaw PJ-\.

20801 Biscayne Bivd.
Suite 300
Aventura, FL 33180

invoice submitted to:
Maglc Burgers, LLC (Samuei Moore)

January 27. 2019

invoice #12648

Professionei Services

Rate Amount

 

 

114/2019 receipt and review of a letter from the Clerk of the Circuit Court, Brevard County, 75.00
Florida, inviting the parties to select a jury trial docket. 300.00/hr
For professional services rendered 0.25 $75.00
For professional services rendered 0.25 $75.00

Timekeeper Summary

Name Hours Rate Amount
anrence R. Metsch. Esq. 525 _300'.0'0' .

Case 1:19-cv-21453-BB Document 1 Entered on FLSD Doci<et O4/16/2019 Page 43 of 68

Metschlaw P.A.
20801 Biscayne Bivd.
Suite 300

Aventura, FL 33180

invoice submitted to:
Magic Burgers, LLC (Timothy Hejdasz)

January 27, 2019

invoice #12648

Pl'°f°$$lol'lal SCl’VlGQS

1/4/2019 WESTLAW-essistad legal research concerning the appealability of the U.S.
District Court's order remanding the removed civil action to the originating
Florida State Court; identified and transmitted to Sun l-loidklngs counsel an
Eleventh Circuit decision addressing the appealabiiuty of a remand order.

1/7/201 9 WESTLAW-assisted legal research concerning the appealability of the District
court's remand order and the levelk of appellate review of the District Court's
factual nnding of en absence of bad faith on the part cf the Plaintiff concerning
the satisfaction of the $75,000.00 jurisdictional amount for a diversity of
citizenship removal under 28 USC 1332.

1/9/2019 receipt end review of Pialntiff's notice of the filing of an affidavit oonceming the
reasonable hourly rate for the services of Attorney Merlin Jaffe, which LRM
electronically transmitted to Attorneys Ochoa. Comer end Braun.

1/10/2019 receipt and review of an e-rnail message from Attorney Timothy Comer
expressing the view that a final, appealable order has not been entered: drafted
end dispatched an e-maii message to Attorney Comer expressing the view that
the District/Court's remand order is final and appealabie.

1/11/2019 telephone conference with Attorney Cariisie Braun concerning appellate review
of the District Court's order remanding the civil action to the Voiusia County
Circuit Court.

1116/2019 receipt and review of the U.S. Magistrate Judge’s order denying, without
prejudice. Plaintist motion for the computation of his attorneys‘ fees and costs
incurred as the consequence of the removal of the civil action from the Florida
State Court to the U.S. District Court. M.D. Fiorlda.

Rate

300.00/hr

300.00/hr

300 .DO/hr

SOC.OO/hr

300.00/hr

300.00/hr

Amount

300.00

600.00

75.00

75.00

75.00

75.00

Case 1:19-cv-21453-BB Document 1 Entered on FLSD Docl<et O4/16/2019 Page 44 of 68

Maglc Burgers. LLC (Tlmothy Hajdasz)

Page 2

Rate Amount

1/16/2019 WESTLAW-assisted legal research oonceming pre-emption of Florida law by 28
USC 1447 and the absence of Florida statutory authority for the imposition of
sanctions related to the removal of a civil action from the Florida State Court to
the t.l.S. District Court.

1/24/2019 telephone conference with Attorney Abbeye E. Alexander, Orlando. Florida,
concerning the initiation and prosecution of appeals from the U.S. District court‘s
orders remanding the civil action to the Florida State Court and imposing Rule
11 sanctions on LRM,

For professional services rendered

For professional services rendered

Timekeeper Summary
Name Hours
Lawrence R. Metsch. Esq.

300.00
SO0.00/hr

1 50.00
300.00/hr

 

5.50 $1.650.00

 

5.50 $1.650.00

Rate Amount

Case 1:19-cv-21453-BB Document 1 Entered on FLSD Doci<et O4/16/2019 Page 45 of 68

Metschlaw P.A.
20801 Biscayne Bivd.
Suite 300

Aventura, FL 33180

invoice submitted to:
Sun Steeks, LLC (Carole McCree Nesbit)

January 27. 2019

invoice #12648

Professional Services

1/15/2019 receipt and review Plaintiff's notice of service of written interrogatories to
Defendant.

1/17/2019 receipt and review of an e-mall message from Attorney Debrah Ochoa alerting
LRM to a statute of limitations affirmative defense which had not been
interposed; review of the Complaint. which confirmed Ms. Ochoa’s analysis;
drafted and dispatched an e-mail message to Ms. Ochoa advising that motions
would be filed to amend the answer end for summary judgment of dismissal
(possibiy a motion for judgment on the pieadlngs?).

1/18/2019 telephone conference with Attorney Debra Ochoa concerning the filing of a
motion for judgment of dismissal on the pleadings premised upon the expiration
of the four (4) year limitations statute.

1/20/2019 drafted SSLLC's motion for judgment of dismissal on the pleadings or, in the
alternative, for leave to amend its answer. etc.; electronically filed and served the
foregoing through the Florida courts e-flilng portai.

1/22/2019 telephone conference with Attorney Greg Siiverstein. counsel for Plaintiff. who
insisted that the complaint had been timely flied; WESTLAW-assisted legal
research which confirmed that Mr. Siiverstein is correct because the last day of
the filing period fail on a Saturday and the complaint was filed on the following
Monday; dispatched an e-mail to Attorneys Ochoa and Comer. Sun Hoidings,
lnc., Dallas, Texas, in which LRM recommended that SSLLC's motion to
dismiss/leave to amend be withdrawn.

For professional services rendered

_____s_a_w_

300.00/hr

300 .OO/hr

300.00/hr

300.00/|'1|'

300.00/hr

2.75

Amount

75.00

75.00

75.00

450.00

150.00

$825.00

Case 1:19-cv-21453-BB Document 1 Entered on FLSD Doci<et O4/16/2019 Page 46 of 68

Sun Sleaks. LLC (Carole McCree Nesblt)
Page 2

Amount

For professional services rendered 2 75 $825 00

Name Timekeeper Summary
Lawrence R. Metsch, Esq. ,.|207“5rs "3008`3%?' $AHmBoUuUm

Case 1:19-cv-21453-BB Document 1 Entered on FLSD Doci<et O4/16/2019. Page 47 of 68

Metschlaw P.A.
20801 Biscayne Bivd.
Suite 300

Aventura, FL 33180

invoice submitted to:
Sun Steaks. LLC (Shenadoah McCormick)

January 27, 2019

invoice #12648

Professionai Services

 

 

 

 

Rate Amount
1/4/2019 receipt and review of Plaintist motion to continue jury triai. 75,00
300.00/hr
1/15/2019 receipt and review cf the notice of hearing on Plaintiff's motion for continuance 75.00
of the jury triai. 300.00/hr
1/23/2019 telephone conferences with Attorney Mari< Miiier, who is moving for a trial 150.00
continuance and who made a $50,000.00 settlement demand (Pieintiif slipped 300.00/hr
on mildew while walking down the handicapped ramp or the stairs outside the
Golden Corrai Restaurant) (Mr. Miiler assured LRM that Plaintiff would be
reasonabie» questionable iiabiiity, better than usual damages- underwent knee
surgery to repair meniscus, etc.)
1!24/2019 telephone conference with Attorney Mark Miiier oonceming the postponement of 75.00
the jury trial until October, 2019. 300.00/hr
For professional services rendered 1 .25 $375.00
For professional services rendered 1.25 $375.00

Timekeeper Summary H R t A t
Name ours a e moun
`3`00.'0'0' °"`$375.`0'0'

Lawrence R. Metsch, Esq.

Case 1:19-cv-21453-BB Document 1 Entered on FLSD Doci<et 04/16/20-19 Page 48 of 68

Metschlaw P.A.

20801 Biscayne Bivd.
Suite 300
Aventura, FL 33180

invoice submitted to:

Florida Pop , LLC Florida POP. LLC (Freedom investment Sys)

January 27, 2019

invoice #12648

Professionai Services

Rate Amount

1/16/2019 preparations for the January 17. 2019. hearing on Plaintist motion for summary
judgment, in which LRM will participate by teiephone.

1/17/2019 telephonic participation in a summary judgment hearing before Circuit Judge S.
Seiph. who granted Plaintist summary ludgment to quantity the amount due to
Fiaintifi ($26.000.00); telephone conference with Attorney Debrah Ochoa, during

which LRM undertook to file a motion for rehearing and for relief from the
request for admissions.

1/18/2019 telephone conference with Attorney Debra Ochoa concerning the ming of a

motion for rehearing of the summary judgment order and a motion for relief from

the failure of FPLLC to respond to Plaintifi‘s request for admissions
For professional services rendered

For professional services rendered

Name

Lawrence R. MetschTEsq.

Timekeeper Summary

‘i 50.00

300.00/hr
1 50.00

300.00/hr
75.00

300.00/hr

1 .25 $375.00

 

1 .25 $375.00

Hours

Rate Amount
§§75.55

1.25 "Sdc‘.'ilb'

Case 1:19-cv-21453-BB Document 1 Entered on FLSD Doci<et 04/16/2019 Page 49 of 68

Metschlaw P.A.
20801 Biscayne Bivd.
Suite 300

Aventura. Ft. 33180

invoice submitted to:
Florida Pop , LLC Florida PGP, LLC (U.S. Bank, N.A.)

January 27, 2019

invoice #12648

Professionai Services

Rate Amount

118/2019 receipt and review of en e~maii message from Attorney Zachary Bancroft, 75.00
§cunsei for the Plaintiff/Mortgagee, forwarding revised settiement, etc., 300.00/hr
ocuments.

1/15/2019 telephone conferences with Attorney D. Oohos oonceming the Reoeiver's 150.00
request for the payment of rent until such time as Florida Pop. LLC. or an 300.00/hr
affiliate takes title to the re-piatted out-parcel on which the Popeye's restaurant is
iocated.

1/17/2019 telephone conference with Attorney Debrah Oohoa concerning the relationship 75.00
between the tenants obligation to pay rent and the delay in the exercise of the 300.00/hr
purchase option due to the intervening default by the lessor on its mortgage and
the subsequent foreclosure in the Orange County Circuit Court.

1/18/2019 telephone conferences with Attorneys Debra Ochoa and Zachary Bancroft 150,00
concerning the modification of the proposed settlement agreement end the 300,00/hr
prospects for an expeditious public sale of the foreclosed parcel of reel property.

1123/2019 review of the proposed Settiement Agreement, as modified by Sun Hoidings 75.00
Corporate Counsei Debrah Ochoa; drafted and dispatched an e-maii message 300.00/hr

to Ms. ochoa advising that the Settlement Agreement, as modified, appears fine
to LRM and inquiring whether LRM is authorized to forward that document to
Attorney Zachary Bancroft, counsel for the Piaintiff/Mortgagee.

1124/2019 telephone conference with Corporate Counsei Debrah Ochoa. Dallas, Texas. 75,00
concerning the matter of unpaid rent. 300.00/hr

f 68
Case 1'19-cv-21453-BB Document 1 Entered on FLSD Doci<et 04/16/2019 Page 50 0

Florida Pop , LLC Florida POP, LLC (U.S. Bank, N.A.) Page 2

Rate Amount

 

 

 

 

 

1/25/2019 telephone conference with Corporate Counsei Debrah Ochoa concerning the 75.00
resolution of the question concerning unpaid rent for the Popeye's restaurant in 300.00/hr
orange County, Florida,
For professional services rendered 2.25 $675.00
For professional services rendered 2.25 $675.00
Timekeeper Summary H R t A t
Name ours a e moun
Ewrance R. Metsch, Esq. 225 m 3375.05

Case 1:19-cv-21453-BB Document 1 Entered on FLSD Doci<et 04/16/2019 Page 51 of 68

Metschlaw PA.

20801 Biscayne Bivd.
Suite 300
Aveniura. FL 33180

invoice submitted to:
POP Florida Properties, LLC (Freedom investment)

January 27, 2019

invoice #12648

Professicnai Services

 

 

Rate Amount
1/20/2019 drafted PFPLLC's motions for (a) rehearing of the summary judgment in 375.00
Plaintiff's favor and (b) withdrawal of the PFPLLC's technical admissions with 300.00/hr
respect to the value of Plaintiff's materials and services contributed to PFPLLC’s
real property in Davenport, Florida; electronically filed and served the foregoing
through the Florida Courts e-fliing portal.
For professional services rendered 1.25 $375.00
i’-'or professional services rendered 1.25 $375.00
Timekeeper Summary
Name Hours Rate Amount
Lawrence R. Metsch, Esq. 125 . .

Case 1:19-cv-21453-BB Document 1 Entered on FLSD Doci<et 04/16/2019 Page 52 of 68

Metschlaw F.A.
20801 Biscayne Bivd.
Suite 300

Aventura. FL 33180

invoice submitted to:
POP Florida Properties, LLC (Oiivera, inc.))

January 27. 2019

lnvoi¢e #12648

Profesaionai Services

1/21/2019 drafted a motion for a default final
judgment

1/22/2019 travel from Hoiiywood to Miami, Florida;
who signed the Finai Judgment; procured
a copy of which LRM e-mai|ed to Ms. Deb

Hoidings. lnc., Dallas, Texas.
For professional services rendered

For professional services rendered

Name

judgment; drafted a proposed default final

Timekeeper Summary

conference with Circu
a certified copy of the Finai Judgrnent,
re Ochos, Corporate Counsei, Sun

 

awrenoe . ets , sq.

it Judge M. Zilber,

 

 

 

 

Rate Amount
300.00
300.00/hr
450.00
300.00/hr
2.50 $750.00
2.50 $750.00
Rate Amount
. 5750.55

Hours

Case 1:19-cv-21453-BB Document 1 Entered on FLSD Doci<et 04/16/2019 Page 53 of 68

EXHIBIT “C”

Case 1:19-cv-21453-BB Document 1 Entered on FLSD Doci<et 04/16/2019 Page 54 of 68

Metschlaw P.A.

20801 Biscayne Bivd.
Suite 300
Aventura, FL 33180

invoice submitted to;
Magic Burgers, LLC (Karen Simpson)

February 17, 2019

invoice #12648

Professionai Services
Rate
2/4/2019 receipt and review of Piaintiff's pre-trial discovery requests directed to the

contractor which modified the Burger King Restaurant after the Plaintiff's tgrip 300.00/hr
and fail accident

For professional services rendered 0.25
For professional services rendered 0.25

Timekeeper Summary
Name Hours Rate
Lawrence R. Metsch, Esq. 0.25 _3'60`.00`

Amount

75.00

$75.00

$75.00

Amount
75.

Case 1:19-cv-21453-BB Document 1 Entered on FLSD Docl<et 04/16/2019 Page 55 of 68

Metschlaw P.A.

20801 Biscayne Bivd.
Suite 300
Aventura, l’-`L 33180

invoice submitted to:
Magic Burgers, LLC (John Raymond)

February 17, 2019

invoice #12648

Professionai Services

 

 

 

Rate Amount
2/11/2019 telephone conferences with Ms. M. Cruz, legal assistant to Attorney Abbeye E. 150.00
Alexander, Oriando, Florida, concerning the turnover of documents in 300.00/hr
preparation for the jury trial of the case.
For professional services rendered 0.50 $150.00
For professional services rendered 0.50 $150.00

Timekeeper Summary
Name Hours Rate Amount
Lawrence R. Metsch, Esq. '0`.50 _3_00.'60' §150.05

Case 1:19-cv-21453-BB Document 1 Entered on FLSD Docl<et 04/16/2019 Page 56 of 68

Metschlaw P.A.
20801 Biscayne Bivd.
Suite 300

Aventura, FL 33180

invoice submitted to:
Magic Burgers, LLC (Jose Engiish)

February 17, 2019

invoice #12648

Professionai Services

1/27/2019 telephone conference with Attorneys Eric and Tiffany Faddis concerning the
parties' motions in iimine, which will be heard by Circuit Judge George B. Turner
on Tuesday, January 29, 2019, at the start of the jury trial in Viera, Florida;
receipt and review of Plaintiff‘s Second Amended Motion in Limine.

1/28/2019 travel from Hoilywood to Cocoa Beach, Florida; telephone conference with the
court reporter concerning real-time reporting and transcription of the voir dlre,
which LRM declined ; telephone conference with Corporate Counsei Debra
Ochoa, who confirmed that LRM's settlement authority is $1.500.00.

1/29/2019 attendance at and participation in a jury trial before Circuit Judge George B.
Turner in the Moore Justice Center, Viera, Florida, including arguments on the
parties' motions in limine and jury selection.

review of the court reporter's transcript of the deposition examination of Plaintiff
and of Plaintiffs medical records; preparation of an opening statement to the jury
for Wednesday, January 30, 2019.

1/30/2019 attendance at and participation in the jury trial before Circuit Judge George B.
Turner in Viera, Florida, culminating in the Court's granting of Plaintiff's motion
for a mistrial; telephone conferences with Attorneys Debra Ochoa and Timothy
Comer concerning the circumstances of the mistrial of the civil action; drafted
and dispatched an e-maii message to Mr. Guiilermo Perales and Attorneys
Comer and Ochoa setting forth the circumstances of the mistrial of the civil
action.

1/31/2019 travel from Viera to Hoilywood, Florida; telephone conference with Chief Legal
Office Timothy Comer concerning the re-opening of pre-trial discovery following
the declaration of a mistriai.

__131¢§

300.00/hr

SOD.OU/hi'

300.00/hr

SO0.00/hr

BO0.00/hr

300.00/hr

Amount

150.00

1 ,200.00

2.400.00

600.00

900 .OO

1,200.00

Case 1:19-cv-21453-BB Document 1 Entered on FLSD Docl<et 04/16/2019 Page 57 of 68

Magic Burgers, LLC (Jose Engllsh)

2/1/2019 receipt and review of an e-maii from the trial court reporter advising that

Name

Plaintiff`s counsel had ordered a complete transcript of the trial proceedings
before Circuit Judge George B. Turner; telephone conference with Attorney
Tiffany Marie Faddis, who stated that a motion would be forthcoming;
WESTLAW-assisted legal research concerning the special relationship
exception to legal doctrine prohibiting counsel from commenting upon an
adverse party's failure to call an individual as a trial witness.

For professional services rendered

For professional services rendered

Timekeeper Summary

Lawrence R. Metsch, Esq.

____sa_e

Hours

SO0.00/hr

cnn-_____

23.00

 

23.00

Rate

Page 2

__A_mea;i

450.00

__________

$6,900.00

-__-¢____

$6,900.00

Amount

r

e 58 of 68
Case 1'19-cv-21453-BB Document 1 Entered on FLSD Doci<et 04/16/2019 Pag

Metschlaw P.A.
20801 Biscayne Bivd.
Suite 300

Aventura, FL 33180

lnvoice submitted to:
Magic Burgers, LLC (Timothy Hajdasz)

February 17, 2019

invoice #12648

Professionai Services

2/5/2019 telephone conference with Attorney Abbye Alexander concerning the legal
representation of LRM at the February 14, 2019, hearing on Plaintiff's motion for
sanctions against Magic Burgers, LLC. and LRM.

2/6/2019 telephone conferences with Attorneys Franklin D. Kreutzer and Jay E. Kreutzer
concerning LRM's proposed letter to Sun Holdings Chief Lagal officer Timothy
Comer requesting a defense of and indemnification for the pending motion for
sanctions; in accordance with the Kreutzers' recommendation, modiied the
proposed letter to Mr. Comer and electronically transmitted it to him and
Attorney Abbye E. Aiexander and Mr. Guii|ermo Peralies.

2/7/2019 receipt and review of MBLLC's memorandum of law in opposition to Plaintiff’s
motion for [removal] sanctionsl in which MBLLC blamed LRM for the decision to
remove the Florida State Court case to the U.S. Distrfict Court, M.D. Florida.

2/8/2019 telephone conference with Attorney Cariisie A. Braun concerning the imminent
termination of the Metschlaw, P.A., professional relationship with Sun Holdings,
lnc., and its affiliates; receipt and review of a termination letter from Sun
Holdings Chief Legal officer Timothy Comer.

2/11/2019 WESTLAW-assisted legal research concerning the imposition of sanctions
against an attorney under the Trial Court's inherent authority; drafted LRM's
response in opposition to Plaintifl‘s motion for sanctions premised upon the
removal of the civil action from the Florida State Court to the U.S. District Court,
M.D. Florida, orlando Division.

2/12/2019 WESTLAW-assisted legal research concerning the waiver of the conhdentiality
established by §44.405, Florida Statutes; drafted LRM's motion in limine
concerning the Plaintiffs waiver of the foregoing statutory confidentiality by ming
his motion for inherent authority sanctions against LRM premsied upon the

Rate

300.00/hr

300.00/hr

300.00/hr

SO0.00/hr

300.00/hr

SO0.00/hr

Amount

150.00

150.00

150.00

300.00

900.00

750.00

90168
Case 1'19-cv-21453-BB Document 1 Entered on FLSD Doci<et 04/16/2019 Page 5

Magic Burgers, LLC (Timothy Hajdasz)

 

Rate

removal of the civil action to the Federal Court; electronically filed and served the
foregoing motion in limine.

2/12/2019 WESTLAW-assisted legal research concerning the non»appealabiiity of the
District Courts order finding LRM to have violated Ruie 11 but failing to quantify 300.00/hr
the amount of attorney's fees to be awarded to Hajdasz; drafted LRM's motion to
vacate the Ruie 11 sanctions portion of the December 10, 2018, order and
supporting memorandum of law.

2/13/2019 travel from Hoilywood to Daytona Beach Shores, Florida.

300.00/hr

electronically filed/served MBLLC‘s motion to vacate ECF 40 because Plaintiff
has failed to comply with ECF 44. 300.00/hr
telephone conference with Attorney Cariisie A. Braun, who advised that Sun
Holdings, lnc., Chief Legal Officer Timothy S. Comer could attend the February 300.00/hr
14, 2019, hearing in Daytona Beach, Florida; further preparations for the
February 14, 2019, hearing, including a review of the June 24. 2018, removals in
Everett and Simpson.

2/14/2019 attendance at and participation in an evidentiary hearing conducted by Circuit
Judge Michael Orfinger in Daytona Beach, Volusia County, Florida, on Plaintift's 300.00/hr
motion for the imposition of sanctions against MBLLC and LRM (during which
LRM testified under oath).
travel from Daytona Beach to Hoilywood, Florida,

300.00/hr
For professional services rendered 25.75
For professional services rendered 25.75
Timekeeper Summary
Name Hours Rate
Lawrence R. Metsch, Esq. . O.

Page 2

Amount

900.00

1,200.00
75.00

750.00

900.00

1,500.00

$7, 725.00

$7,725.00

Amount
, .O

n e 60 of 68
Case 1'19-cv-21453-BB Document 1 Entered on FLSD Doci<et 04/16/2019 Pag

Metschlaw P.A.

20801 Biscayne Bivd.
Suite 300
Aventural FL 33180

invoice submitted to:
Florida POP, LLC (James Barney.)

February 17, 2019

invoice #12648

Professionai Services

Rate Amount

 

 

 

2/3/2019 receipt and review of an e-mail from Ms. M. Zeitoon, Scheduling Assistant, 375.00
Marie A. Mattox, P.A., Tallahassee, Florida, demanding deposition dates and 300.00/hr
declining to clear dates for a hearing on FPLLC s motion for summary judgment'
drafted Defendants motion for judgment of dismissal on the pleadings which
LRM electronically Hled and served through the Florida Courts e-f`iling portal.
2/4/2019 drafted and dispatched an e-mail message to the Judiciai Assistant to Circuit 75.00
Judge Lisa l-lerndon, Ocala, Florida, requesting a hearing on Defendant's motion 300.00/hr
for judgment of dismissal on the pleadings receipt and review of an e-mail from
Attorney Adam Eiiis to Judge Herndon's Judiciai Assistant concerning the
scheduling of a hearing on Defendant's motion for judgment of dismissal on the
pleadings
2/6/2019 receipt and review of an e-maii message from the Judiciai Assistant to Circuit 75.00
Judge Lisa Herndon concerning the scheduling of a hearing on either 300.00/hr
Defendant s motion for summary judgment of dismissal or for judgment cf
dismissal on the pleadings
For professional services rendered 1.75 $525.00
For professional services rendered 1.75 $525.00
Timekeeper Summary A
Name Hours Rate mount
Lawrence R. Metsch, Esq. . m .

Case 1:19-cv-21453-BB Document 1 Entered on FLSD Doci<et 04/16/2019 Page 61 01 68

Metschlaw P.A.
20801 Biscayne Bivd.
Suite 300

Aventura, FL 33180

lnvoice submitted to:
Florida POP, LLC (Thurman Goodman, Jr.)

February 17, 2019

invoice #12648

Professionai Services

Rate Amount

2/7/2019 review of the Second DCA of Florida's docket for the appeal of Thurman 225.00
Goodman, Jr., from the Circuit Court's summary judgment of dismissal, which 300.00/hr
revealed an oral argument on February 12, 2019, in Tampa, Florida; drafted and
dispatched an e~mail message to Attorneys Comer and ochoa advising them cf
the foregoing oral argument and LRM's financial inability to travel to Tampa,
Florida, for that purpose (due to the failure of Sun Holdings, lnc., to pay
Metschlaw, P.A.'s December, 2018, and January, 2019, billings for professional
services rendered and travel expenses incurred); telephone conference with Ms.
Debrah Ochoa concerning the Second DCA‘s failure to provide LRM with notice
of the oral argumentl

 

 

 

2111/2019 telephone conference with Attorney Thomas Vaidez, Tampa, Florida, in 75.00
anticipation of his presentation of oral argument to a panel of the Second DCA 300.00/hr
of Florida on February 12, 2019.
For professional services rendered 1.00 $300.00
For professional services rendered 1.00 $300.00

Timekeeper Summary
Name Hours Rate Amount

Lawrence R. Metsch, Esq. 100 500.50 .0

Metschlaw P.A.
20801 Biscayne Bivd.

Suite 300

Aventura, FL 33180

invoice submitted to:
Florida POP, LLC (U.S. Bank, N.A.)

February 17, 2019

invoice #12648

Professionai Services

Rate

1/31/2019 telephone conference with Sun Ho|dings, lnc., Chief Legal Off”icer Timothy

Comer concerning the Receiver's demand for $80,000.00+ in rent and Sun
Holdings, lnc.'s desire not to pay that rent to the Receiver and the impact of this
stalemate on the exercise of the $500,000.00 purchase option.

2/5/2019 telephone conference with Corporate Counsei Debrah Ochoa concerning

access to the shopping center's rent-roil; telephone conference with the legal
assistant to Attorney Zachary Bancroft, counsel for the
Plaintiff/Mongagee/Trustee.

2/6/2019 telephone conference with Attorney Zachary Bancroft concerning Pop Florida

Name

Properties, LLC's possible purchase of the Westgate shopping center;
PACER-assisted research concerning the rent-roll for the Westgate shopping
center appearing in the court file of the Eastern District of Tennessee
receivership lile; drafted and dispatched a letter to Attorneys Debrah Ochoa and
Timothy Comer and Mr. Guillerrno Perales concerning the two (2) potential
vehicles for acquisition of the Westgate shopping center.

For professional services rendered

For professional services rendered

Timekeeper Summary
Hours

Lawrence R. Metsch, Esq.

300.00/hr

300 .OO/hr

300.00/hr

1 .75

1 .75

Rate

Case 1:19-cv-21453-BB Document 1 Entered on FLSD Doci<et 04/16/2019 Page 62 01 68

Amount

150.00

75.00

300 .00

$525.00

$525.00

Amount

Case 1:19-cv-21453-BB Document 1 Entered on FLSD Doci<et 04/16/2019 Page 63 01 68

EXHIBIT “D”

Case 1:19-cv-21453-BB Document 1 Entered on FLSD Doci<et 04/16/2019 Page 64 01 68

METSCHLAW, P.A.
20801 Biscayne Bivd., Suite 300
Aventura, FL 33180-1423
Telephone: (305) 792-2540
Telecopier: (305) 792-2541

E-Mail: l.metsch@metsch.com

January 5, 2019

l. November 26~27, 2018: Hoilywood, Florida, to Tampa, Florida, to Hollywood,
Florida; John Cargell v. Sun Steaks, LLC.

A. Hollywood, Florida, to Tampa, Florida; 265 miles @ S.54/mile=$l43.10.
B. Tampa, Florida, to Hollywood, Florida; 265 miles @ $.54/mile=$l43. 10
C. Hotel, Fort Myers, Florida: $200.00.

D. Tolls: $40.00.

E. Meals: $65.00.

Total: 8591.20.

2, December 12~13, 2018 : Hollywood, Florida, to Tampa, Florida, to Hollywood,
Florida; Palr`ence Converse v. Florida Pop, LLC.

A. Hollywood, Florida, to Tampa, Florida; 265 miles @ S.54/mile=$143. 10
B. Tampa, Florida, to Hollywood, Florida; 265 miles @ $.54/mi1e==$143. 10.
C. Hotel, Fort Myers, Florida; $200.00.

D. Tolls: $40.00.

E. Mcais: $65.00.

Total: 3591.20.

Grand Total: $1182,40.

Case 1:19-cv-21453-BB Document 1 Entered on FLSD Doci<et 04/16/2019 Page 65 01 68

EXHIBIT “E”

Case 1'19-cv-21453-BB Document 1 Entered on FLSD Doci<et 04/16/2019 Page 66 01 68

METSCHLAW, P.A.
20801 Biscayne Blvd., Suite 300
Aventura, FL 33180-1423
Telephone: (305) 792-2540
Telecopier: (305) 792-2541
E-Mail.' l.inetscl'i"rr`metsch.com

 

 

February 3, 2019

i. January 6, 2019~January 9, 2019: Hollywood, Florida, to Viera, Florida, to Hollywood,
Florida; John Myers v. Magic Burgers, LLC.

A. Hollywood, Florida, to Viera, Florida: 176.4 miles @ $.54/mile= $95.25.
B. Viera, Florida, to Hollywood, Florida; 176.4 miles @ $.54/mile= $95.25.
C. Hotel: $550.00 (3 nights).

D. Tolls: $25.00.

E. Meals: $175.00.

Total: $915.50.

2. January 17, 2019, to January 18, 2019: Hollywood, Florida, to Melboume, Florida, to
Hollywood, Florida; Jose English v. Magic Burgers, LLC.

A. Hollywood, Florida, to Melbourne, Florida; 162 miles @ $.54/mi1e= $87.48.
B. Melboume, Florida, to Hoilywood, Florida; 162 miles @ $.54/mi1e= $87.48.
c. Hoiei: $175.00(1 night).

D. Tolis: $25.00.

E. Meals: $65.00.

Total: $439.96.

3. January 28, 2019, to January 31, 2019: Hoilywood, Florida, to Viera, Florida, to Hollywood,
Florida; Jose English v. Magic Burgers, LLC.

A. Hollywood, Florida, to Viera, Florida: 176.4 miles @ $.54/mile= $95.25.
B. Viera, Florida, to Hollywood, Florida: 176.4 miles @ $.54/mile= $95,25.
C. Hotel: $550.00 (3 nights).

D. Tolls: $25.00.

E. Meals: $l75.00.

Total: $940.50

Grand Total: $2,295.96

Case 1:19-cv-21453-BB Document 1 Entered on FLSD Doci<et 04/16/2019 Page 67 01 68

EXHIBIT “F”

Case 1'19-cv-21453-BB Document 1 Entered on FLSD Doci<et 04/16/2019 Page 68 01 68

METSCHLAW, P.A.
20801 Biscayne Blvd., Suite 300
Aventura, FL 33180-1423
Telephone: (305) 792-2540
Telecopier: (305) 792-2541
E-Mail: l.titctscli-"rrimctsch.com

 

February 15, 2019

` February 13, 2019-February 14, 2019: Hoilywood, Florida, co Daytona Beach, Florida, to
Hollywood, Florida; Timothy Hajdasz v. Magic Burgers, LLC.

A. Hollywood, Florida, to Daytona Beach, Florida; 246 miles @ $.54/mile=
$132.84.

B. Daytona Beach, Florida, to Hollywood, Florida; 246 miles @ $.54/mi1e=
$132.84.

C. Hotel: $135.00 (1 night).

E. Meals.' $30.00.

Total: $430.68

